THE THIRTEENTH COURT OF APPEALS

                                   13-19-00548-CV


                             LEROY RAMIREZ
                                    v.
                 BANK OF AMERICA, N.A.; SETERUS, INC.; AND
                 FEDERAL NATIONAL MORTGAGE ASSOCIATION


                                 On Appeal from the
                      156th District Court of Bee County, Texas
                       Trial Court Cause No. B-17-1423-CV-B


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be reversed and the cause

remanded to the trial court. The Court orders the judgment of the trial court REVERSED

and REMANDED for further proceedings consistent with its opinion. Costs of the appeal

are adjudged against appellees.

      We further order this decision certified below for observance.

March 25, 2021